Citation Nr: 1827298	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  18-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2017 rating decision issued by RO. 

The appeal originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus. In January 2018, the RO granted service connection for bilateral hearing loss and tinnitus and assigned noncompensable (bilateral hearing loss) and 10 percent (tinnitus) ratings effective March 6, 2017. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability). 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have PTSD and has not demonstrated evidence of any other current acquired psychiatric disability.
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 
The Veteran's service treatment records are not available for review. In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule. See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

A February 2010 VA treatment record reflects that the PTSD screening test was negative. A May 2015 VA telephone consult note documents the Veteran's report that he filed a claim for PTSD and desired to be evaluated.

A July 2015 VA treatment record reflects that the depression screening test and PTSD screening test were negative. A subsequent July 2015 VA mental health consult note reflects that the Veteran was referred for evaluation/treatment due to PTSD. The Veteran reported that he witnessed a fellow soldier struck by a truck during service. However, he reported that he was not impacted by that event.

He had no suicidal or homicidal ideation. He had social support in the form of friends, his sister and his niece. He was in good health and played golf two to three times per week. He lived alone and reported that his son died at the age of 23. He reported no hallucinations and no history of prior psychiatric evaluation. On mental status examination, supportive intervention and education were provided. There was no psychiatric diagnosis rendered.

An October 2017 VA treatment record documents the Veteran's complaint that was short tempered and experienced anxiety. He stated that after he returned from his period of service, he was different and his life seemed to deteriorate. Following mental status examination, the examiner summarized that the Veteran endorsed bereavement related to the death of his only son and was still grieving the loss. Options for mental health treatment were discussed. The PTSD screening test was negative.

A November 2017 VA mental health treatment record documents the Veteran's reported in-service stressor, witnessing the death of a German civilian who was run over by a tank performing field maneuvers.

The Veteran lived in HUD housing and stated he was very happy. He had no problems paying bills, eating or living. He enjoyed playing golf two to three times per week.  

He denied and did not present with symptoms of depression, mania, anxiety, panic, OCD, attention deficit hyperactivity disorder, psychosis, weight/eating disorder or personality disorder. He had witnessed a traumatic event and experienced recurrent, involuntary and intrusive memories of the traumatic event. He experienced physiological reactivity to exposure to cues related to that event and displayed avoidant behaviors related to the trauma. 

The psychologist concluded that the Veteran witnessed a traumatic event during his period of service but did not meet the full criteria for a PTSD diagnosis. The psychologist found that the Veteran lived a fulfilling life with social connections without functional impairment.

The claim of service connection for PTSD must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C. §§ 1110, 1131.  Here, the Veteran has presented no evidence of, nor does probative evidence show that the Veteran has PTSD or any other current acquired psychiatric disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran was not afforded a specific VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claims dos not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current PTSD or other acquired psychiatric disability, no examination is required.     

The Veteran is not competent to link his claimed PTSD to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is competent to describe the circumstances and incidents of his period of service and allege factual circumstances that then occurred. However, he is a lay person and is not competent to establish that he has PTSD related thereto. The Veteran is not competent to diagnose or offer opinion as to etiology of any current PTSD. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


